 DECISIONS OF NATIONAL LABOR RELATIONS BOARDContinental Trailways, Inc. and International Union ofOperating Engineers, Local No. 714, AFLCIO,Petitioner. Case 16-RC-7476September 29, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CeHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn May 13, 1977, the Regional Director for Region16 issued a Decision and Direction of Election in theabove-entitled proceeding in which he found appro-priate a unit of office clerical employees at theEmployer's facilities located at 2801 Logan Street inDallas, Texas. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision, contending that a unit limited tothe Logan Street offices is inappropriate, and that theonly unit for the employees involved must includeoffice clericals employed at its Jackson Street office,also located in Dallas, Texas.On June 7, 1977, the National Labor RelationsBoard by telegraphic order granted the request forreview and stayed the election pending decision onreview. Thereafter, on June 9, 1977, the Boardgranted the Petitioner's request to proceed with theelection pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase and hereby makes the following findings:The Employer is a Delaware corporation engagedin providing bus and transportation services toseveral States. The Employer's main corporateheadquarters are located at 1500 Jackson Street inDallas, Texas. The Petitioner sought a unit of officeclerical employees in the Employer's revenue ac-counting department located at 2801 Logan Street,Dallas, Texas. The Jackson Street and Logan Streetfacilities are located approximately I mile apart indowntown Dallas, and there is no history ofcollective bargaining at either location.In finding that the employees at the Logan Streetfacility constituted an appropriate unit, the RegionalDirector relied primarily on substantial autonomy ofday-to-day operations in the revenue accountingdepartment and limited interchange and contactbetween the employees located at Jackson Street andthose at Logan Street. For the reasons set forthbelow, we agree with the Employer that the factors of232 NLRB No. 99functional integration of the Employer's operations,centralized control over labor relations policies, andsubstantial similarities on job functions and workingconditions mandate a finding that only a singleoverall unit is appropriate.The Employer's facility at 2801 Logan Streethouses the revenue accounting department, underthe overall supervision of Ottis Harris. Within therevenue accounting department are nine subdepart-ments which are in turn headed by supervisoryemployees who report to Harris. Employees at theLogan Street offices are generally responsible forreceiving, accounting, and processing various re-ports, billings, and refunds generated by the Employ-er's operations. The main corporate headquarters at1500 Jackson Street also houses a number of variousdepartments, including data processing, personnel,internal audit, payroll, and accounts receivable. Likethe Logan Street office, each of these departments atJackson Street is headed by a supervisor who iscomparable in status and authority to Harris in therevenue accounting department. Thus, despite thegeographic separation from the main office atJackson Street, Harris' authority at Logan Street isno more than that of the other supervisory personnellocated at Jackson Street. Harris visits the JacksonStreet office on an almost daily basis, and is inconstant telephonic communication with the JacksonStreet office.It is apparent from the record that there is asubstantial amount of functional integration betweenthe operations of the revenue accounting departmentat Logan Street and the various departments atJackson Street. Information received and computa-tions arrived at in the revenue accounting depart-ment are sent by machine or delivered manually tothe data processing department at Jackson Street.The Logan Street billing department processesseveral types of billing accounts which are trans-ferred to the Jackson Street location for dataprocessing keypunch. In answering inquiries andsatisfying customer complaints with respect to billingprocedures, there is frequent contact between em-ployees at both facilities. In a similar vein, the refunddepartment at Logan Street computes the amountdue on all unused bus tickets and forwards thisinformation to Jackson Street for the issuance of arefund check. In answering inquiries with regard torefunds, Logan Street employees are in constantcontact with the internal audit and cashier's depart-ments at Jackson Street. In addition, the recordreflects a high degree of integration between thework of the drivers and agents reports departments(both located at Logan Street) and the departmentsof general accounting, internal audit, and tax andreports at the Jackson Street offices. Similarly, the628 CONTINENTAL TRAILWAYSLogan Street "interline" department interacts on aregular basis with the Jackson Street accountsreceivable department, as does the Logan Streetbilling department. In sum, it is clear from the recordthe office operations of the Employer are so highlyintegrated between the two operations that one couldnot effectively function without the other.In addition to the high degree of functionalintegration, the Employer's office operations inDallas are characterized by a high degree ofcentralized control with respect to personnel andlabor relations policies. Thus, the overall supervisorat the Logan Street facility, Harris, does not have theauthority to hire, fire, suspend, lay off, or grantleaves of absence without the approval of theEmployer's vice president-controller, David Taylor,located at Jackson Street. Further indicative of thehigh degree of centralization in labor affairs is thefact that working hours, pay scales, vacations,benefits, and all other terms and conditions ofemployment are identical for employees at bothlocations.The nature of the work performed at both locationsis substantially the same. Almost all positions andclassifications at both locations require basic ac-counting and bookkeeping skills, as well as clericalskills and a familiarity with keypunch operations.Because of this similarity in job functions andrequirements, there have been between six to eighttransfers from the Logan Street offices to the JacksonStreet office within the past year and, on occasion,certain employees are "loaned" from one office toanother for short periods of time.In addition to the functional integration notedsupra (resulting in significant employee interchangeand contact), the record further reveals that theEmployer's internal communications system dictatesa substantial amount of day-to-day contact betweenthe two office facilities. Both locations use the sametelephone exchange, telex equipment and operator,and telex number. All calls coming into the RevenueAccounting department at Logan Street comethrough the Jackson Street switchboard operator,and all mail addressed to Logan Street is delivered toJackson Street, where it is then routed to LoganStreet via the Employer's internal distribution sys-tem.We note that the express audit, data processing,and payroll departments, once located at Logani See Home Elterminating Companv, 160 NLRB 1480(1966).2 There are approximately 170 to 190 employees at the Logan Streetfacility unit sought by Petitioner, and approximately 165 employees at theJackson Street facility which we find must he included in the appropriateunit. As we hase found appropriate a unit substantially different from thatsought by the Petitioner herein, the Petitioner shall be given 10 days fromStreet, were transferred at one point to the JacksonStreet offices. In fact, it appears from the record thatthe only reason the Logan Street operation has notbeen transferred to Jackson Street is a lack ofadequate space at the Jackson Street facilities. Uponthe foregoing, we conclude that a unit limited toemployees at the Logan Street office of the Employeris inappropriate and that the appropriate unit mustinclude the Jackson Street office clerical employees.In so finding, we rely particularly on the high degreeof functional integration between the two facilities;'the fact that the supervisor at the Logan Street officedoes not have substantial autonomy in labor rela-tions matters; identical employee functions andterms and conditions of employment; the highdegree of centralized control with respect to person-nel matters; and the geographic proximity of the twooffice facilities.Inasmuch as we have found the petitioned-for unitat Logan Street to be inappropriate, and this was theunit in which the Regional Director conducted anelection and impounded the ballots, we shall directthe Regional Director to destroy said impoundedballots.At the hearing on this matter, the Petitionerdeclared its willingness to proceed to an election inthe larger unit urged by the Employer and which wehave found appropriate herein. In accordance withthe foregoing, we find that the following employeesconstitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All office clerical employees employed by theEmployer at its facilities at 2801 Logan Street and1500 Jackson Street, Dallas, Texas, addresses,including group leaders, and excluding all otheremployees including technical employees, profes-sional employees, guards, watchmen, and supervi-sors as defined in the Act.[Direction of Election2and Excelsior footnoteomitted from publication.]CHAIRMAN FANNING, dissenting:I would affirm the Regional Director's finding thata unit of all office clericals at the Employer's LoganStreet location constitutes a unit appropriate forcollective bargaining.the date of this Decision on Review and Direction of Election to make anadditional showing of interest. If the Petitioner does not now wish toparticipate in an election in the unit we find appropriate herein, we shallpermit it to withdraw its petition upon written notice to the RegionalDirector within 10 days from the date of this Decision on Review andDirection of Election.629